78 N.Y.2d 1004 (1991)
The People of the State of New York, Respondent,
Gregory Williams, Appellant.
Court of Appeals of the State of New York.
Submitted August 19, 1991.
Decided September 19, 1991.
On the Court's own motion, appeal taken as of right dismissed, without costs, and motion for leave to appeal dismissed, each upon the ground that no appeal lies to the Court of Appeals from the order of the Appellate Division denying a motion for a writ of error coram nobis (CPLR 5601, 5602; CPL 450.90; People v Tramell, 77 N.Y.2d 893).